Citation Nr: 1812460	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-49 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for asbestosis with chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an initial compensable rating for asbestosis with chronic obstructive pulmonary disease.

The Veteran submitted a letter dated September 7, 2017 from his former treating VA physician, Dr. S.  Dr. S. recommended, after reviewing the Veteran's file, that the Veteran should be scheduled for a new set of pulmonary function tests.  Indeed, the Board notes that a review of the Veteran's medical records reveals a decrease in the Veteran's FVC levels from the October 2015 VA examination to the June 2017 VA examination.  In October 2015, the Veteran's FVC level was 92 percent of predicted value.  At his June 2017 VA examination, his FVC level had dropped to 81 percent of predicted value.  Based on these results, which reflect an increase in the severity of the Veteran's symptoms, and the recommendation of the Veteran's VA physician, the Board finds that a new examination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, on remand, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected asbestosis with chronic obstructive pulmonary disease.

The file should also be updated to include any recent VA treatment records that are not of record.  The Veteran should also be provided with an opportunity to submit any lay evidence and/or private medical records addressing the current nature and severity of his asbestosis with chronic obstructive pulmonary disease.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his asbestosis with chronic obstructive pulmonary disease.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected asbestosis with chronic obstructive pulmonary disease, to include any functional effects.  The Veteran's file, including a copy of this remand, should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

All tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

4.  Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


